
	

114 HR 4073 IH: Child Protection Improvements Act of 2015
U.S. House of Representatives
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4073
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2015
			Mr. Schiff (for himself, Mr. Bishop of Michigan, Mr. Cartwright, Mr. Cohen, Mr. Connolly, Mr. Dold, Mr. Honda, Mr. Israel, Ms. Kuster, Mrs. Carolyn B. Maloney of New York, Mr. Rangel, and Mr. Welch) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the National Child Protection Act of 1993 to establish a permanent background check
			 system.
	
	
 1.Short titleThis Act may be cited as the Child Protection Improvements Act of 2015. 2.FindingsCongress finds the following:
 (1)The Next Generation Identification System of the Federal Bureau of Investigation maintains fingerprints and criminal history records on more than 71,000,000 individuals.
 (2)Congress has worked with the States to make criminal history background checks available to organizations seeking to screen employees and volunteers who work with children, the elderly, and individuals with disabilities, through the National Child Protection Act of 1993 (42 U.S.C. 5119 et seq.), the Volunteers for Children Act (Public Law 105–251; 112 Stat. 1885), the Serve America Act (Public Law 111–13; 123 Stat. 1460), the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248; 120 Stat. 587), and statutes enacted by 48 States in compliance with Public Law 92–544. However, there may still be persons providing care and services to vulnerable populations who fall outside these numerous and broad categories of criminal history background checks authorized by Federal and State law.
 3.Background checksThe National Child Protection Act of 1993 (42 U.S.C. 5119 et seq.) is amended— (1)by redesignating section 5 as section 6; and
 (2)by inserting after section 4 the following:  5.Program for national criminal history background checks (a)DefinitionsIn this section—
 (1)the term background check designee means the entity designated by the Attorney General under subsection (b)(3) to carry out the duties described in subsection (c);
 (2)the term covered entity means any business or organization that provides, or licenses, certifies, or coordinates individuals or organizations to provide, care, care placement, supervision, treatment, education, training, instruction, or recreation to vulnerable populations;
 (3)the term covered individual means an individual— (A)who has, seeks to have, or may have unsupervised access to vulnerable populations served by a covered entity; or
 (B)who— (i)is employed by or volunteers with, or seeks to be employed by or volunteer with, a covered entity; or
 (ii)owns or operates, or seeks to own or operate, a covered entity; (4)the term criminal history review designee means an entity designated by the Attorney General under subsection (b)(3) to carry out the criminal history review program;
 (5)the term criminal history review program means the program established under subsection (d); (6)the term qualified State program means a program approved by a State authorized agency that provides access to national criminal history background checks, as authorized by Federal or State law;
 (7)the term State means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau; and
 (8)the term vulnerable populations shall include elderly persons, disabled persons, and children. (b)Establishment of program (1)PurposeThe purpose of this subsection is to facilitate widespread access to national criminal history background checks on covered individuals, in cases where a State has not established procedures for such access pursuant to Federal or State law.
 (2)In generalNot later than 1 year after the date of enactment of the Child Protection Improvements Act of 2015, the Attorney General shall establish— (A)policies and procedures to carry out the duties described in subsection (c); and
 (B)a national criminal history review program in accordance with subsection (d). (3)DesigneesThe Attorney General may designate 1 or more Federal Government agencies or enter into agreement with another entity or organization to carry out the duties described in subsections (c) and (d).
							(c)Access to state and national background checks
 (1)DutiesThe Attorney General or background check designee shall— (A)inform covered entities and covered individuals located in a State without a qualified State program about how to request State and national background checks;
 (B)inform covered entities and covered individuals located in a State with a qualified State program about how to request national background checks through the State authorized agency;
 (C)complete a check of the national criminal history background check system; and (D)provide information received in response to such national criminal history background check to the criminal history review designee.
 (2)Required informationA request for a national criminal history background check shall include— (A)the fingerprints of the covered individual; and
 (B)the appropriate fee. (3)FeesThe Attorney General shall, in addition to the fee for the noncriminal justice national criminal history background check authorized under section 534 of title 28, United States Code—
 (A)collect a fee to offset the costs of carrying out the duties described in subsection (d), in an amount equal to the cost of conducting the criminal history review; and
 (B)remit such fee to the Federal Bureau of Investigation or the State, as appropriate. (d)Criminal history review program (1)PurposeThe purpose of this subsection is to provide covered entities with reliable and accurate information regarding the fitness of the covered individuals to have responsibility for the safety and well-being of vulnerable populations in their care.
 (2)RequirementsThe Attorney General or criminal history review designee shall— (A)establish procedures to securely receive criminal history records;
 (B)make determinations regarding whether the criminal history records received in response to a national criminal history background check conducted under this section indicate that the covered individual has a criminal history that may bear on the covered individual's fitness to provide care to vulnerable populations;
 (C)convey to the covered entity that submitted the request for a national criminal history background check—
 (i)the fitness and suitability of the covered individual based solely on the criteria described in paragraph (3); and
 (ii)instructions and guidance that the covered entity should consult the Equal Employment Opportunity Commission Enforcement Guidance #915.002, dated April 25, 2012, Consideration of Arrest and Conviction Records in Employment Decisions under Title VII of the Civil Rights Act of 1964, or any successor thereto, issued by the United States Equal Employment Opportunity Commission.
 (3)Criminal history review criteriaIn determining whether a criminal history record indicates that a covered individual has a criminal history that may bear on the fitness of the covered individual to provide care to vulnerable populations, the Attorney General or designee shall employ the criteria used to evaluate individuals under other Federal laws, such as the Volunteers for Children Act (Public Law 105–251; 112 Stat. 1885), the Serve America Act (Public Law 111–13; 123 Stat. 1460), and the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248; 120 Stat. 587).
							(4)Application processing
 (A)In generalThe Attorney General shall establish the process by which a covered entity or a covered individual in a State without a qualified State program may obtain a national criminal history background check.
 (B)Challenge to completeness of recordA covered individual may challenge the completeness of any information in the criminal history record of the individual by contacting the Federal Bureau of Investigations under the procedure set out in section 16.34 of title 28, Code of Federal Regulations, or any successor thereto.
 (5)Participation in programThe Attorney General or designee shall determine whether an entity is a covered entity. (6)Privacy of information (A)In generalAny entity authorized to receive or transmit fingerprints or criminal history records under this section—
 (i)shall use the fingerprints, criminal history records, or information in the criminal history records only for the purposes specifically set forth in this section; and
 (ii)shall maintain adequate security measures to ensure the confidentiality of the fingerprints, the criminal history records, and the information in the criminal history records.
 (B)Retention of fingerprints by the FBIIn accordance with State or Federal procedures, for the purpose of providing fingerprint verification, criminal investigation or subsequent hit notification services, or for the retention of criminal history, the Federal Bureau of Investigation may retain any fingerprints submitted to the Federal Bureau of Investigation under this section.
 (7)Rule of constructionNothing in this subsection shall be construed to change or replace any background check program authorized by Federal or State law on the day before the date of enactment of the Child Protection Improvements Act of 2015..
			
